MEMORANDUM **
Jarnail Singh Virk, Sukhwant Kaur Virk, and Astinder Kaur Virk, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1105a. *409See Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir.1997). We review the denial of a motion to reopen for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying the Petitioners’ motion to reopen as it did not demonstrate that they were prima facie eligible for asylum or withholding of deportation. See Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.